Citation Nr: 1135870	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in July 2009 for additional development to include requesting that the National Personnel Records Center search unit morning reports to see if the Veteran was listed as absent for a prolonged period of time in 1951.  Following the completion of that development the Board denied entitlement to service connection for hepatitis C in a June 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In March 2011, the Veteran and the Secretary of VA filed a joint motion to vacate the June 2010 Board decision because the Board had not ensured that the National Personnel Records Center searched the unit morning reports to see if the appellant was listed as absent for a prolonged period of time.  The Court granted the motion in April 2011.

In addition to completing the action addressed in the joint motion, the Board would like to attempt to obtain additional private medical records that are relevant to the claim on appeal.  It attempted to obtain some private medical records in the July 2009 remand, but in reviewing the case again, the Board finds that there are other relevant outstanding medical records.  For example, of record are treatment records from 1999 and a December 2005 letter from Dr. William W. Mark, a gastroenterologist.  The evidence shows that the Veteran had been treated by Dr. Mark since at least prior to 1996 for hepatitis C, as a January 1996 private medical record shows a notation of, "Hepatitis C saw Dr. Hutchison at []HH and Dr. Mark."  Thus, by January 1996, the Veteran had been treated by Dr. Mark for hepatitis C.  A December 1996 private medical record shows that the Veteran continued to see Dr. Mark.  Id.; see also Customer History from Letrent's Pharmacy showing prescriptions provided by Dr. Mark from November to December 1996.  (The history request was from January 1  to December 31, 1996).  Thus, the Board finds that an attempt to obtain all private medical records from Dr. William W. Mark prior to August 1, 1999, must be made.  

Based on the January 1996 private medical record, which showed the Veteran had been treated by Dr. Hutchison for hepatitis C, the Board finds that an attempt to obtain Dr. Hutchison's medical records should also be made.

The January 1996 private medical record also shows that the Veteran was a patient of "Dr. Whitmore."  Dr. Whitmore's name shows up in other medical records when addressing physicians that have treated the Veteran for hepatitis C.  See March 1996 private medical record showing an assessment of "? of hepatitis...we are still awaiting records from Dr. Whittmore...as soon as we get them, we will f[ollow] u[p] on the recommendation from Hopkins."  (Capitals in original omitted.)  See also Customer History from Letrent's Pharmacy showing prescriptions provided by Dr. J. Whitmore from January 1996 to February 1996.  (The history request was from January 1 to December 31, 1996).  The Board finds that an attempt to obtain Dr. Whitmore's medical records must be undertaken.  

January 1996 private medical record shows that the Veteran had been admitted the prior year (approximately 1995) at "MHC" with a blood infection and was treated for six weeks.  The Board finds that an attempt to obtain these records must be made.

In a May 2009 letter to a Congressman, the Veteran stated he discovered he had hepatitis C in "1969" (sic), "when blood tests were conducted in Johnstown, PA that revealed my Hepatitis C infection."  Thus, an attempt to obtain the medical records from the first provider who diagnosed the Veteran with Hepatitis C.  

Lastly, in the July 2009 remand, the Board had expressed a desire to obtain the medical records from the splenectomy the Veteran underwent after a "major" motor vehicle accident.  The Veteran claimed he contacted Bedford Hospital for the records and was told they had been destroyed.  Regardless, the Veteran should provide VA permission so that it may attempt to directly request Bedford Hospital for their records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the National Personnel Records Center search for unit morning reports to see if the appellant was listed as absent for a prolonged period from Company A, 15th Regiment, 3rd Division due to a reported hospitalization in 1951.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should write to the Veteran and inform him that he is to provide VA permission to obtain the following medical records and to include the applicable dates for each physician/facility:

* Dr. William W. Mark from the 1990's (records should be from at least 1995);

* Dr. Hutchison from the 1990's (records should be from at least 1995);

* Dr. J. Whitmore (records should be from at least 1995, if not earlier);

* The hospital ("MHC") that treated the Veteran for the 1995 blood infection that required six weeks of treatment.

* The physician or medical facility in Johnstown, Pennsylvania, who first informed you that you had hepatitis C.  In this regard, a May 2009 letter from the appellant to his Congressman stated, "I unknowingly contracted Hepatitis C that remained undetected until '1969' (sic) when blood lab tests were conducted in Johnstown, Pennsylvania that revealed my Hepatitis C infection."

* Bedford Hospital for the records pertaining to the motor vehicle accident that caused the Veteran to have to undergo a splenectomy.

The Veteran is hereby notified that VA regulations require that the claimant cooperate fully with "VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians. . . .  [T]he claimant must authorize the release of existing records. . . ."  38 C.F.R. § 3.159(c)(1)(i) & (ii) (2010).  

3.  If any additional record received provides facts that would cause a reasonable person to conclude that the January 2010 examiner may provide a different opinion, the RO/AMC should forward the claims file to that examiner and request that the examiner review the additional records and supply an addendum addressing whether it is at least as likely as not that the appellant's hepatitis C is related to service based upon medical principles and evidence in the claims file.

4.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for hepatitis C.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

